Citation Nr: 1507484	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for degenerative joint disease of the lumbar spine.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

In July 2013 the Veteran testified at a hearing before the Board.  A transcript of the hearing is of record.


FINDING OF FACT

Degenerative joint disease of the lumbar spine is traceable to the Veteran's period of military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

The Veteran asserts that a current low back disability began during military service.  

Service treatment records reflect that in March 1969 the Veteran hurt his back lifting a fire bottle and also had pain when lifting with his left arm.  He was seen on three consecutive days and treated with medications and heat.  Examination findings and diagnosis were not reported.  On separation examination in September 1971, clinical evaluation of the spine was reported as normal.  

Statements received in January and September 2011 from W. Holland, M.D., indicated that he had treated the Veteran from 1983 to 1995, including for multiple episodes concerning his back, which was an ongoing issue throughout the years.  He reported that the records of medical treatment had been purged.

Private treatment records dated from April 2005 to January 2009 reflect evaluation and treatment for ongoing episodes of low back pain.  During April 1995 treatment with J. Mauk, M.D., the Veteran described low back pain since age 20 [1968 according to the Veteran's date of birth].  The assessment was low back pain-stable.  During a May 2001 chiropractic evaluation with P. Berkel, D.C., the Veteran complained of sharp pain and aching in his low back since doing yard work the previous Saturday.  He indicated that he had the same injury in 1969 while in the Navy, but no treatment was given and it took a long time to improve.  Lumbar spine x-rays were ordered due to the nature of the pain and preexisting diagnosis of arthritis.  Findings from the May 2001 lumbar spine x-ray included Grade 2 degenerative disc disease at L2-3, L3-4, and L4-5.  

The impression of a lumbar spine x-ray study on VA examination in February 2012 was advanced degenerative disc disease at L4-L5.  The diagnosis was degenerative joint disease of the lumbar spine.

Lay statements and testimony from the Veteran's spouse, who married the Veteran in 1968, described her observations of the Veteran's pain after the 1969 injury and subsequent caution required when lifting things or doing activities to avoid getting sharp pains in his middle and lower back.

In correspondence received in August 2012, the Veteran's friend and former supervisor recalled that the Veteran was hired to work at a semiconductor plant in 1973.  He explained that the job was physically demanding and observed that the Veteran often needed to ask for help and called in sick more than average, reporting that he had a sore back from an injury in the Navy.  The former supervisor indicated that when the company had to lay off workers approximately two years later, he recommended laying off the Veteran because at the time he believed him to be a "slacker and complainer." 

In July 2013, the Veteran testified that for 10 or 15 years after service he had back pain "only on occasion," but as he got older, the pain lasted longer and now it does not go away.

Having considered the medical and lay evidence of record, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for degenerative joint disease of the lumbar spine is warranted. 

The Veteran is competent to testify as to the onset and continuity of low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds the statements of the Veteran to be competent and credible evidence documenting the onset of low back pain during military service and continued, intermittent low back symptomatology since separation from military service.

In this regard, the Board finds credible and persuasive his claim of a continuity of low back symptomatology since the 1969 injury because he told at least two different medical providers, Drs. Mauk and Berkel, that he had had low back pain since 1969 or approximately age 20.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  The lay statements from the Veteran's wife and former supervisor further support the Veteran's contentions because his wife knew him at the time of the 1969 injury and the supervisor observed the Veteran's difficulty performing his job duties due to his back pain shortly after separation from service.  

The Board recognizes that the February 2012 VA examiner believed that the finding of normal spine on separation examination in 1971 could be interpreted as evidence that the Veteran's back pain from March 1969 had resolved, also noting that there were "no objective findings or follow up of the back condition during service."  Although the examiner indicated that he reviewed the claims file, he also commented that "no documentation of chronicity of his pack pain" after the 1969 injury "was available at this time."  As a result, the examiner could not relate the current lumbar spine disability to the treatment in service without resorting to speculation.  The Board, however, finds that the examiner did not adequately consider the Veteran's statements made to private treatment providers regarding the onset and continuity of his low back symptoms.

Accordingly, the Board has weighed the evidence of record and finds that the evidence of record is at least in equipoise as to whether the currently diagnosed degenerative joint disease of the lumbar spine is a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for degenerative joint disease of the lumbar spine.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


